Matter of DeAngelo B.-K. (Tia K.) (2021 NY Slip Op 02932)





Matter of DeAngelo B.-K. (Tia K.)


2021 NY Slip Op 02932


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


419 CAF 20-00357

[*1]IN THE MATTER OF DEANGELO B.-K. AND JAMELLE B.-K. STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; TIA K., RESPONDENT-APPELLANT, AND GREGGORY L., RESPONDENT. (APPEAL NO. 1.) 


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.
DONALD S. THOMSON, BATH, FOR PETITIONER-RESPONDENT.
MARY HOPE BENEDICT, BATH, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Steuben County (Philip J. Roche, J.), entered January 3, 2020 in a proceeding pursuant to Family Court Act article 10. The order denied the motion of respondent Tia K. to vacate a prior order finding that she had neglected the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 10, respondent mother appeals in appeal No. 1 from an order of Family Court denying that part of her motion seeking to vacate a prior order of fact-finding and disposition, entered upon her consent, determining, inter alia, that the mother neglected two of her children. In appeal No. 2, the mother appeals from an order of the same court denying that part of her motion seeking to vacate a prior order of fact-finding and disposition, also entered on her consent, determining, inter alia, that she neglected her other two children. In each appeal, the mother contends that the court erred in denying the motion to the extent that it sought to vacate the prior order inasmuch as she was not adequately warned of the potential consequences of her consent to the neglect findings as required by Family Court Act § 1051 (f). The mother failed to assert that ground in support of her motion to vacate the prior orders, and the issue thus is not properly before us (see Matter of Nicole KK., 46 AD3d 1267, 1268 [3d Dept 2007]). We decline to reach that issue in the interest of justice. We have considered the mother's remaining
contentions in each appeal and conclude that they are without merit.
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court